DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-62 are pending in the instant invention.  According to the Amendments to the Claims, filed November 2, 2021, claims 1-13, 15-21, 23-25, 27-30, 33 and 34 were amended and claims 35-62 were added.

Status of Priority Objection - Priority Date

	This invention is a Divisional (DIV) of US Application No. 15/564,526, filed October 5, 2017 and now US 10,456,371, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2016/100187, filed September 26, 2016.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/257,697, filed November 19, 2015; and b) 62/222,959, filed September 24, 2015, respectively, was objected to in the Non-Final Rejection, mailed on February 7, 2020.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/CN2016/100187, filed September 26, 2016.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on June 5, 2020, is acknowledged: a) Group I - claims 1-11 and 30-34; and b) substituted carboxylate represented by Formula (II) - Example S4.
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted carboxylates represented by the Formula (II), where R1 = -H; and R2 = -a saccharide group of formula (G)p, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted carboxylates represented by the Formula (II), where R1 = -H; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on February 7, 2020.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on February 7, 2020, the instant Markush claim was restricted to substituted carboxylates represented by the Formula (II), where R1 = -H.
	Next, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on February 7, 2020.
	Then, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted carboxylates represented by the Formula (II).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 12-16 and 37-49, directed to a method for modulating cytochrome P450 activity in a subject… comprising administering… a substituted carboxylate represented by 
	Moreover, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on October 7, 2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Now, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on February 7, 2020, the Final Rejection, mailed on July 13, 2020, or the Non-Final Rejection, mailed on July 9, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 2, 2021.
	Thus, a fourth Office action and prosecution on the merits of claims 1-62 is contained within.

Reasons for Allowance

	Claims 1-62 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted carboxylates represented by the Formula (II), as recited in claim 1.
	Consequently, the limitation on the core of the substituted carboxylates represented by the Formula (II) that is not taught or fairly suggested in the prior art is R2 on the periphery of the carboxylate core.  This limitation is present in the recited species of claim 34.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
ESTER COMPOUNDS CONTAINING POLYOL AND SACCHARIDE GROUPS EFFECTIVE IN TREATING HEPATOTOXICITY AND USES THEREOF

	has been deleted and replaced with the following:
---“SUBSTITUTED ESTERS CONTAINING POLYOLS AND SACCHARIDES FOR TREATING HEPATOTOXICITY AND FATTY LIVER DISEASES”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by Formula (II):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula (II)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:


(i)	R1 is hydrogen; and
	R2 is a C4-C18 alkyl polyol represented by Formula A:

CH2(CHOH)nCH2OH
Formula A

or a stereoisomer thereof,

wherein:

	n is 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16; or


1 is a C4-C18 alkyl polyol represented by Formula A:

CH2(CHOH)nCH2OH
Formula A

or a stereoisomer thereof,

wherein:

	n is 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16; and

	R2 is a saccharide group represented by Formula (Ia):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula (Ia);

	each X is independently -C(=O)-; and
	m is 3, 4, 5, 6, 7, 8, 9, or 10.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is hydrogen; and
	R2 is a C4-C18 alkyl polyol represented by Formula A:

CH2(CHOH)nCH2OH
Formula A

or a stereoisomer thereof,

wherein:

	n is 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Formula A is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is a C4-C18 alkyl polyol represented by Formula A:

CH2(CHOH)nCH2OH
Formula A

or a stereoisomer thereof,

wherein:

	n is 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16; and

R2 is a saccharide group represented by Formula (Ia):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula (Ia).”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein n is 2, 3, 4, 5, 6, 7, or 8.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 5, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein n is 4.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein m is 3, 4, or 5.”---


	has been deleted and replaced with the following:
---“The compound of claim 7, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein m is 4.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein m is 6, 7, 8, 9, or 10.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein n is 9, 10, 11, 12, 13, 14, 15, or 16.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	m is 4; and
	n is 4.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“	The pharmaceutical composition of claim 13, wherein the pharmaceutical composition further comprises one or more additional agents selected from the group consisting of:

(i)		a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)		a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, beta-myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).”---



	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 14, wherein the pharmaceutical composition further comprises one or more additional agents selected from the group consisting of dicalcium phosphate dihydrate, mannitol, menthol, N-acetylcysteine, and sucralose, or any combination thereof.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“	The pharmaceutical composition of claim 14, wherein the pharmaceutical composition further comprises one or more additional agents selected from the group consisting of:

(i)	a combination of mannitol and saccharin;
(ii)	a combination of mannitol and menthol;
(iii)	a combination of mannitol and sucralose;
(iv)	a combination of mannitol and eriodictyol;
(v)	a combination of eriodictyol and sucralose;
(vi)	a combination of eriodictyol, mannitol, and menthol; and
(vii)	a combination of eriodictyol, mannitol, and sucralose.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“A method for treating an organ injury in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 17, wherein the organ injury is a kidney injury or a liver injury.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 17, wherein the organ injury is caused by carbon tetrachloride, a lipid, or a therapeutic drug.”---



	has been deleted and replaced with the following:
---“The method of claim 19, wherein the therapeutic drug is acetaminophen.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 17, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is administered in combination with one or more additional agents selected from the group consisting of:

(i)		a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)		a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, beta-myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“	A method for ameliorating a liver disease in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof;

	wherein the liver disease is caused by fatty liver or a disorder associated with fatty liver.”---



	has been deleted and replaced with the following:
---“A method for treating fatty liver in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 23, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is administered in combination with one or more additional agents selected from the group consisting of:

(i)		a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)		a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, beta-myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“A method for treating hepatotoxicity in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---



	has been deleted and replaced with the following:
---“The method of claim 25, wherein the hepatotoxicity is caused by carbon tetrachloride, a lipid, or a therapeutic drug.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 26, wherein the therapeutic drug is acetaminophen.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 25, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is administered in combination with one or more additional agents selected from the group consisting of:

(i)		a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)		a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, beta-myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
wherein the method comprises administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“A method for reducing free radical levels in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 30, wherein the subject has a disease or condition characterized by increased free radical levels selected from the group consisting of an alcohol-related disorder, atherosclerosis, cardiovascular disease, cerebrovascular disease, cirrhosis, coronary artery disease, ethanol-induced oxidant stress, hepatitis, hepatic necrosis, hepatoblastoma, hepatocellular carcinoma, inflammation, insulin resistance, isoniazid toxicity, liver damage, a liver disease, a liver histopathology, necrosis, obesity, obesity-induced oxidant stress, poisoning, a renal disease, a renal histopathology, and tuberculosis.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 31, wherein the alcohol-related disorder is alcohol abuse, alcohol withdrawal, alcoholic cirrhosis, alcoholic liver disease, or alcoholism.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 31, wherein the cirrhosis is liver cirrhosis.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 33, wherein the liver cirrhosis is alcoholic liver cirrhosis.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
31, wherein the hepatitis is alcoholic hepatitis, chronic hepatitis, drug-induced hepatitis, halothane hepatitis, nonalcoholic steatohepatitis, or toxic hepatitis.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 35, wherein the alcoholic hepatitis is acute alcoholic hepatitis.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 35, wherein the chronic hepatitis is chronic hepatitis c.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 31, wherein the liver damage is ethanol-induced liver injury, liver cell damage, liver fibrosis, or obesity-induced liver injury.”---

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 31, wherein the liver disease is chronic liver disease or fatty liver.”---

	In claim 40, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 39, wherein the fatty liver is alcoholic fatty liver or fatty liver disease.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 31, wherein the necrosis is liver necrosis or renal necrosis.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:
31, wherein the poisoning is heavy metal poisoning.”---

	In claim 43, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 31, wherein the renal disease is chronic renal disease or renal cell damage.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 30, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is administered in combination with one or more additional agents selected from the group consisting of:

(i)		a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)		a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, beta-myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating cytochrome P450 activity in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---



	has been deleted and replaced with the following:
---“The method of claim 45, wherein the subject has a disease or condition characterized by increased cytochrome P450 activity selected from the group consisting of an alcohol-related disorder, atherosclerosis, cardiovascular disease, cerebrovascular disease, cirrhosis, coronary artery disease, ethanol-induced oxidant stress, hepatitis, hepatic necrosis, hepatoblastoma, hepatocellular carcinoma, inflammation, insulin resistance, isoniazid toxicity, liver damage, a liver disease, a liver histopathology, necrosis, obesity, obesity-induced oxidant stress, poisoning, a renal disease, a renal histopathology, and tuberculosis.”---

	In claim 47, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 46, wherein the alcohol-related disorder is alcohol abuse, alcohol withdrawal, alcoholic cirrhosis, alcoholic liver disease, or alcoholism.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 46, wherein the cirrhosis is liver cirrhosis.”---

	In claim 49, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 48, wherein the liver cirrhosis is alcoholic liver cirrhosis.”---

	In claim 50, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 46, wherein the hepatitis is alcoholic hepatitis, chronic hepatitis, drug-induced hepatitis, halothane hepatitis, nonalcoholic steatohepatitis, or toxic hepatitis.”---

	In claim 51, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 50, wherein the alcoholic hepatitis is acute alcoholic hepatitis.”---



	has been deleted and replaced with the following:
---“The method of claim 50, wherein the chronic hepatitis is chronic hepatitis c.”---

	In claim 53, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 46, wherein the liver damage is ethanol-induced liver injury, liver cell damage, liver fibrosis, or obesity-induced liver injury.”---

	In claim 54, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 46, wherein the liver disease is chronic liver disease or fatty liver.”---

	In claim 55, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 54, wherein the fatty liver is alcoholic fatty liver or fatty liver disease.”---

	In claim 56, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 46, wherein the necrosis is liver necrosis or renal necrosis.”---

	In claim 57, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 46, wherein the poisoning is heavy metal poisoning.”---

	In claim 58, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 46, wherein the renal disease is chronic renal disease or renal cell damage.”---



	has been deleted and replaced with the following:
---“	The method of claim 45, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is administered in combination with one or more additional agents selected from the group consisting of:

(i)		a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)		a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, beta-myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).”---

	In claim 60, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 59, wherein the one or more additional agents are selected from the group consisting of dicalcium phosphate dihydrate, mannitol, menthol, N-acetylcysteine, and sucralose, or any combination thereof.”---

	In claim 61, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 59, wherein the one or more additional agents are selected from the group consisting of:

(i)	a combination of mannitol and saccharin;
(ii)	a combination of mannitol and menthol;
(iii)	a combination of mannitol and sucralose;
(iv)	a combination of mannitol and eriodictyol;

(vi)	a combination of eriodictyol, mannitol, and menthol; and
(vii)	a combination of eriodictyol, mannitol, and sucralose.”---

	In claim 62, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 59, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, and the one or more additional agents are administered simultaneously or sequentially.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chad M. Rink (Reg. No. 58,258) on November 5, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624